                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DONALD L. MOSS,                              )      CASE NO. 1: 18 CV 1688
                                             )
               Plaintiff,                    )      JUDGE CHRISTOPHER A. BOYKO
                                             )
        v.                                   )
                                             )      OPINION AND ORDER
FORREST W. BURT, et al.,                     )
                                             )
                                             )
                      Defendants.            )


CHRISTOPHER A. BOYKO, J.:
                                        Introduction

       Pro se Plaintiff Donald L. Moss has filed a fee-paid Complaint in this action pursuant

to 42 U.S.C. § 1983 against nine Defendants, including six state-court Judges (Judges Forrest

W. Burt, Terri L. Stupica, William A. Kobelak, Laura DiGiacomo, Carolyn J. Paschke, and

Mark J. Bartolotta), his former divorce lawyer John S. Salem, a psychiatrist (Dr. James R.

Rodio, M.D.) appointed to examine him in judicial proceedings, and Deputy Robin Taylor of

the Geauga County Sheriff’s Office. (Doc. No. 1.) His Complaint pertains to actions taken by
the Defendants in connection with his state-court divorce proceeding, as well as state-court

incompetency and criminal proceedings against him.

         Plaintiff became a defendant in a divorce proceeding in Geauga County in October 22,

2012, over which Judges Burt, Paschke and Kobelak presided at various times. Moss v. Moss,

Case No. 12 DC 1052 (Geauga County Court of Common Pleas Domestic Relations

Division). (Id. at ¶ 21.) On March 8, 2013, he was forcibly removed from his home in

connection with a domestic relations matter, which he contends was “fraudulent.” (Id. at ¶

22.) Allegedly to rectify this, he file a motion in his divorce case “to correct clerical errors”

and the record as to matters he felt were fraudulent. This motion was never addressed. (Id. at

¶ 23.)

         On July 8, 2014, while his state divorce action was pending, he was charged with

telephone harassment in Chardon Municipal Court. State of Ohio v. Moss, Case No. 2014

CRB 00627. Judge Stupica presided over this action and released Plaintiff on bond,

apparently on the condition that he undergo a mental examination. (Id. at ¶ 24). Plaintiff

alleges he underwent this examination by Defendant Rodio, attended by Defendant Taylor,

and was adjudicated no viable threat. (Id. at ¶¶ 24-26.) However, in December 2014, he was

sentenced by Judge Stupica for breaking the conditions of his bond. (Id. at ¶ 27.)

         In March 2015, while Plaintiff was incarcerated in the Geauga County Jail, a Receiver

was appointed by Judge Paschke in the divorce case to sell various properties Plaintiff owned.

(Id. at ¶ 28.) Between October 2015 and March 2016, he was held in contempt twice by

Judges Burt and Kobelak in the divorce case, apparently for opposing the sale of his properties

by the Receiver. (Id. at ¶¶ 29-30.)


                                                -2-
        In June 2016, the Lake County Probate Court adjudicated him as incompetent based on

allegedly false statements made by Defendants Rodio and Taylor. (Id. at ¶ 32.) In addition,

he was also charged in Ashtabula Municipal Court in 2016 in two criminal cases (for

operating a vehicle while impaired and for stalking). He was again referred for competency

evaluation in connection with those cases, which were both dismissed after he was found not

competent to stand trial. (Id. at ¶ 33.)

        Nonetheless, the Plaintiff complains that:

        a mental health evaluation was placed into the divorce file . . . in [his] Geauga
        County [divorce case], the receiver in the domestic matter was appointed while
        [he] was incarcerated, the receiver allowed 2 of [his] properties to go into
        foreclosure while [he] was incarcerated, the receiver then allowed 4 additional
        houses [he] owned . . .sold without appraisals . . ., and [his ex-wife was
        awarded $106,000 by the receiver. . . .

(Id.)

        Seeking monetary relief, he asserts One Count for relief in his Complaint: that “[t]he

Defendants, by and through their agents, employees, and representatives, while acting under

color of state law, deprived [him] of rights secured by the Constitution or the laws of the

United States by [his] false arrest and incarceration . . . and the illegal taking of [his]

properties to his severe economic damage.” (Id. at ¶ 37.)

        The Defendants have all filed Motions to Dismiss the Plaintiff’s Complaint under Rule

12 of the Federal Rules of Civil Procedure (Doc. Nos. 7, 8, 12, and 14), to which the Plaintiff

has filed responses.

        For the reasons stated below, the Defendants’ Motions to Dismiss are all granted and

this action is dismissed.



                                                 -3-
                                       Standard of Review

         A complaint is subject to dismissal under Fed. R. Civ. P. 12(b)(6) if it fails to state a

claim upon which relief can be granted. To survive a dismissal under Rule 12(b)(6), a

complaint “must present ‘enough facts to state claim to relief that is plausible on its face’”

when its factual allegations are presumed true and all reasonable inferences are drawn in the

non-moving party’s favor. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and

Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008), citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, (2009) (internal quotation marks

omitted). Although pleadings and documents filed by pro se litigants are generally “liberally

construed” and held to a less stringent standards than formal pleadings drafted by lawyers,

Erickson v. Pardus, 551 U.S. 89, 94 (2007), pro se plaintiffs must still meet basic pleading

requirements and courts are not required to conjure allegations on their behalf. See Erwin v.

Edwards, 22 F. App’x 579, 580 (6th Cir. 2001).

         The standard for evaluating a motion for judgment on the pleadings under Fed. R. Civ.

P. 12(c) is the same as the standard for evaluating a motion to dismiss under Rule 12(b)(6).

Cole v. EV Properties, L.P., No. 4: 12 CV 1923, 2013 WL 1633649 (N.D. Ohio Apr. 16,

2013).

                                              Analysis

         Upon review of the pending motions, the Court agrees with the Defendants that the

Plaintiff has not alleged any plausible claim for relief against any of them under § 1983.


                                                 -4-
        With respect to the state-court Judges named as defendants, all of the conduct of which

the Plaintiff complains clearly pertains to actions the Judges took, or to rulings they made, in

connection with the various state-court judicial proceedings involving the Plaintiff and

described in his Complaint. It is well-established that judges and other judicial officers enjoy

absolute immunity “from suits arising out of the performance of their judicial functions,” even

when a judge allegedly acts corruptly or with malice. Leech v. DeWeese, 689 F.3d 538, 543

(6th Cir. 2012). Absolute judicial immunity is overcome in only two situations; when a judge

engages in “non-judicial actions or when the judge’s actions, though judicial in nature, are

taken in complete absence of all jurisdiction.” Wright v. Kinneary, 46 F. App’x 250, 252 (6th

Cir. 2002).

        The Plaintiff’s allegations do not reasonably suggest either of these exceptions applies

to any of the state-court Judges, nor does his conclusory assertion in his opposition brief that

the Judges lacked jurisdiction because “the entire judicial process was flouted by the

Defendants when considering the totality of the circumstances . . . .” (Doc. No. 15 at 8.) As

the Sixth Circuit has recognized, a judge is entitled to absolute judicial immunity even he

makes “grave procedural errors” or engages in conduct exceeding his authority. Stern v.

Mascio, 262 F.3d 600, 607 (6th Cir. 2001).

        Accordingly, the Court finds that all of state-court Judges named as Defendants in this

case are immune from the Plaintiff’s suit and that the Complaint must be dismissed as against

them.

        The Court further finds that Defendants Rodio and Taylor are entitled to absolute

immunity from the Plaintiff’s suit. The Plaintiff alleges Defendants Rodio and Taylor


                                               -5-
provided false testimony in connection with his state-court competency proceedings. As the

Sixth Circuit has clearly recognized, however, “witnesses and other persons who are integral

parts of the judicial process are entitled to absolute immunity.” Kurzawa v. Mueller, 732 F.2d

1456, 1458 (6th Cir.1984), citing Briscoe v. LaHue, 460 U.S. 325 (1983). Thus, in Kurzawa,

the Sixth Circuit held that a number of state employees and a psychologist and psychiatrists

whose findings were “used by the Department of Social Services and Michigan courts to

determine the environment that best served the interests of [a] child” were entitled to absolute

immunity in connection with a civil rights action brought by the parents of the child.

Kurzawa, 732 F.2d at 1458.

        Pursuant to Kurzawa, Defendants Rodio and Taylor are entitled to absolute immunity

from the Plaintiff’s civil rights suit here, as the Plaintiff’s allegations against them pertain to

their involvement and testimony in state-court competency proceedings for which they are

immune from suit as witnesses and persons integral to the judicial process.

        Finally, the Court finds that the Plaintiff’s Complaint must be dismissed as against his

former divorce lawyer, John Salem. In order to state a claim under § 1983, a plaintiff must

demonstrate that a person acting under color of state law deprived him of a constitutional

right. See 42 U.S.C. § 1983. It is well settled that a lawyer does not act under color of state

law in performing a lawyer’s traditional function as counsel to a party. Polk County v.

Dodson, 454 U.S. 312, 315 (1981). The Plaintiff has not alleged facts in his Complaint or in

his opposition brief reasonably suggesting that Defendant Salem acted under color of law

such that he may subjected to liability for any alleged constitutional violation under § 1983.

                                          Conclusion


                                                 -6-
       Accordingly, for the reasons stated above, the Defendants’ Motions to Dismiss the

Plaintiff’s Complaint pursuant to Rule 12 of the Federal Rules of Civil Procedure (Doc. Nos.

7, 8, 12, and 14) are all granted, and the Plaintiff’s Complaint is dismissed. The Court further

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.

       IT IS SO ORDERED.



                                              s/ Christopher A. Boyko
                                              CHRISTOPHER A. BOYKO
                                              United States District Judge
Dated: December 10, 2018




                                              -7-
